McDonald, judge.
The offense is felony theft; the punishment, two years in the state penitentiary.
No notice of appeal appears in the record in this cause, nor was any valid notice of appeal given in the trial court or entered of record, so as to confer jurisdiction on this court as required by Art. 827, Vernon’s Ann.C.C.P. See Hernandez v. State, Tex. Cr.App., 294 S.W.2d 837; Reid v. State, Tex.Cr.App., 333 S.W.2d 140. In the absence thereof, this court has no jurisdiction of the appeal.
The appeal is dismissed.